DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. The amended limitation in Claim 13 recites, “the build surface being positioned vertically above one or more lateral surfaces that bound the build surface” . The prior art Teicher (US 20170157848) discloses transparent substrate/build plate-111 is positioned vertically above the lateral surfaces that bounds the build surface (Figures 1,3).
In response, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.

See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA1981). In the instant case, the modification to the primary reference, Teicher et al.(US 20170157848), via the teaching of  Ferguson et al.(US 20170057177)) do not teach the motivation to arrive at the claimed invention: Examiner maintains the rejection as the applicant do not look at the combination of references but rather analyze them piecemeal. As a result of this applicant’s arguments are considered to not add any persuasion to the amendments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teicher (US 20170157848) in view of Ferguson (US 20170057177, listed in IDS dated 10/04/2021).
	Regarding Claim 13, Teicher discloses a method for producing a component layer-by-layer, comprising the steps of: depositing a radiant-energy-curable resin on a build surface oriented parallel to a plane extending in an x-direction and a y-direction of a build plate with the build surface being positioned vertically above one or more lateral surfaces that bound the build surface, the build surface further including at least a portion which is transparent (Figure 1,3,  transparent substrate/build plate-111 is positioned vertically above the lateral surfaces that bounds the build surface, [0048], Substrate 111 is transparent to curing radiation for solidifying liquid materials used in fabricating the object ) through a material depositor laterally along the build plate from an initial position on a first lateral side of the build plate along a first axis parallel to the build plate in the x-direction at a first distance above the build plate in a z-direction (Figure 1, the material depositor-143 is on the lateral side of the build plate-111 along the parallel axis-113 to the build plate,  at a first distance in z-direction i.e. the vertical direction-103); defining a layer increment in the resin (Figure 1, object layer-109 is cured, [0049], after object layer 109 is cured the substrate is moved away from the build zone and new layer of the resin is deposited , then the  build plate is moved back in the build zone for additional curing of the new layer); selectively curing the resin while the build plate is positioned in a build zone defined between a stage and a radiant energy apparatus, using an application of radiant energy, from the radiant energy apparatus ([0023], the build plate-111 is positioned between the stage/platform -111 and the projector-115) , in a specific pattern so as to define a  geometry of a cross-sectional layer of the component (Figure 3 and 5, [0063]-[0064],  object body defining the geometry of the cross sectional layer is in contact with the layer-303for selective curing operation); moving the stage relatively apart from the build plane in a z-direction so as to separate the component from the build surface (Figure 3); using a scraper laterally along the build plate to remove material that remains on the build surface (wiper-123, [0050]); Teicher also points that wiper is also used for scraping ([0050]).
Further, regarding the second distance being less than first distance during each of the depositing, defining, curing, moving, and cleaning steps. Teicher discloses that the wiper is height adjustable. Hence the second distance (vertical) could be adjusted by the blade-123 as per the prerequisites of the object. 
Teicher discloses that the build plate is translating laterally but does not explicitly discloses that the cleaning apparatus could be movable along the direction of the build plate and the rearrangement of the wiper/scraper’s initial position on the opposite side of the build plate. Further regarding the new amended limitation in the same field of endeavor pertaining to the 3D manufacturing art, Ferguson discloses that the wiper/scraper is capable of translational i.e. an axis parallel to the build plate and vertical motion capable of moving the scraper at a second distance above the build plate to remove resin (Figure 2A-2B, [0035]-[0036]). Therefore, the wiper/scraper could be capable to move the scraper so the initial position of the scraper could be translated to the opposite side of the build plate.
It would have been obvious for one ordinary skilled in the art to modify One  teachings of Teicher with Ferguson teaching of the wiper’s motion to the opposite of  the build plate for the purpose of  producing the desired structure in the three dimensional printing process.
Further Teicher discloses the repeating the steps of depositing, defining, curing, moving, and cleaning for a plurality of layers until the component is completed (Figure 10).
Teicher discloses the claimed invention except for the duplication of the steps. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate depositing, defining, curing, moving, and cleaning for a plurality of layers , since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the claimed steps for the purpose of complete production of the object. 
Regarding Claim 15, Teicher discloses that one of the layers is divided into two or more sections, and the resin is applied such that the resin in at least one of the sections has a different composition then the resin in another one of the sections (Figure 3, [0055], [0059], B1 and B2 are different materials and they are being deposited as uncured liquid polymer layers on the transparent substrate).
Regarding Claim 18, Teicher discloses that the application of radiant energy is applied by DLP projector that can output a patterned image comprising a plurality of pixels ([0049]).	
Regarding Claims 20-21, Teicher discloses that the light source can be a laser source adapted to perform stereolithography ([0036]). It would have been obvious to one of ordinary skill in the art of Stereolithography to use a scanning method to cure layer by layer the liquid resin into solid for the purpose of curing more than a single point radiant energy is applied by scanning at least one build beam over the surface of the resin.
Regarding Claim 22, Teicher discloses that resin contains a mixture of more than one material (Figure 3, [0055], [0059], B1 and B2 are different materials and they are being deposited as uncured liquid polymer layers on the transparent substrate).
Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teicher et. al.. (US 20170157848 ) in view of Ferguson (US 20170057177) as applied to claim 13 above, and further in view of  Lin et. al. (US 20170182708).
Regarding Claim 14, Teicher discloses a method for preparing three dimensional object by selective curing the liquid material layer by layer but fails to explicitly disclose that the resin is deposited such that the resin in at least one of the layers has a different composition than the resin in another one of the layers. In the same filed of endeavor pertaining to the art, Lin disclosed resin deposited in two layers (Figure 11A, [0053], one layer-606 and second layer-1002) are two different material layers.
It would have been obvious at the time of applicant invention was made to combine the teaching of Teicher with that of the multiple material layer deposition of the resin for the purpose of making 3D structure out of multiple materials ([0053], Lin).
Regarding Claim 19, Teicher discloses a method for producing a component layer-by-layer, but fails to disclose that the patterned image is shifted during the application of radiant energy. In the same field of endeavor pertaining to the art, Lin disclosed that the build head- 130 starts at a position near the bottom of vat- 110 ([0037], similar to the build plate), and a varying pattern of light-180 is directed through window -115 to create solid structure- 160 as build head- 130 is raised, so it’s obvious that the image would be shifted with the application of the radiant energy ([0037]).
It would have been obvious at the time of applicant invention was made to combine the teaching of Teicher with that of the varying pattern of light taught by Lin for the purpose of effectively selective curing of the object formed.
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teicher et. al.. (US 20170157848 ) in view of Ferguson (US 20170057177)  as applied to claim 13 above, and further in view of El-Siblani et. al. (US 20120195994).
Regarding Claim 23, Teicher discloses a method for producing a component layer-by-layer, but fails to disclose that a non-stick film is applied to the build surface. In the same field of endeavor pertaining to the art of three dimensional printing object, El-Siblani discloses that the substrate is provided with a film or coating ([0065]).
Further, the coating used by Siblani is PTFE ([0084]), which is also same as in the specification ([0027, specification]).  
It would have been obvious at the time of applicant invention was made to combine the teaching of Teicher with that of the substrate provided with film/coating taught by Siblani for the purpose of easily removing the component/object from the surface.
Regarding Claim 24, Teicher discloses a method for producing a component layer-by-layer, but fails to disclose that a non-stick film is applied to the build surface. In the same field of endeavor pertaining to the art of three dimensional printing object, El-Siblani discloses that the substrate is provided with a film or coating ([0065]) El-Siblani does not specifically disclose that the film or coating could be removed but one ordinary skilled in the art without any inventive skill would be able to remove the film after the curing step is completed as the film are made of same material.
It would have been obvious at the time of applicant invention was made to combine the teaching of Teicher with that of the substrate provided with film/coating taught by Siblani for the purpose of easily removing the component/object from the surface.
Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teicher et. al. (US 20170157848) in view of Ferguson (US 20170057177) as applied to claim 13 above, and further in view of Sercombe et. al. (US 20040060683) as evidenced by Additive Manufacturing of Ceramic Components (Tasssilo Moritz, Saeed Maleksaeedi, in Additive Manufacturing, 2018).
Regarding Claims 25-27, Teicher discloses a method for producing a component layer-by-layer of photosensitive materials using stereolithography, but fails to disclose that the resin include a material filler.   In the same field of endeavor pertaining to the art of three dimensional printing object, Sercombe uses laser sintering to build an object.   For stereolithography and laser sintering the commonalities used is that both use a laser to trace out and build individual layers. For both techniques, parts need to be cleaned to remove an uncured resin remove excess layers and consolidate the filler and undergo a post cure . These processes are well matched on the ability to achieve good surface finish. Sercombe discloses a powder material used for laser sintering with the addition of a filler/binder, the material used by Teicher as stated above did not disclose any filler material but it’s known in the art that UV curable resin could have binder/ceramic fillers material as evidenced by (Additive Manufacturing of Ceramic Components (Tasssilo Moritz, Saeed Maleksaeedi, in Additive Manufacturing, 2018, Ch. 4.2.2.1, Stereolithography, pg-131-132 from the book).
Further, claims 25-27, Sercombe discloses three-dimensional object includes the steps of forming a mixture that contains a binder/filler ([0032]) which could be a polymeric powder  (the filler disclosed in the specification could be a polymeric powder, [0050], specification]). Further Sercombe discloses removing the binder from said green composite forming a porous preform structure and infiltrating the porous structure with a molten second aluminum base alloy/melting temperature material to form the three-dimensional object (abstract, Claim 1).  The infiltration step is at a temperature from 540.degree. C. to a temperature in excess of about 540.degree. C., but less than the melting or solidus temperature of the first aluminum alloy (Claim 1, Claim 14).
It would have been obvious at the time of applicant invention was made to combine the teaching of Teicher with that of the teachings of filler/binder in the material/ resin for the purpose of high dimensional stability of the final three dimensional object (abstract, Sercombe).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teicher (US 20170157848) in view of Ferguson (US 20170057177)  further in view of Kritchman (US 2009304952)
	 Regarding Claim 29, Teicher discloses a method for producing a component layer-by-layer, comprising the steps of: depositing a radiant-energy-curable resin on a build surface of a build plate oriented parallel to a plane extending in x-direction and y-direction  from a material depositor by translating the material depositor over the build plate through actuation of a first actuator positioned on a first side of the build plate in y-direction , build plate includes a portion which is transparent and wherein the build plate is positioned vertically above one or more lateral surfaces that bound the build surface (Figure 1, transparent substrate/build plate-111 positioned above the lateral surfaces , [0048], Substrate 111 is transparent to curing radiation for solidifying liquid materials used in fabricating the object, actuator-141, the material depositor-143 is on the lateral side of the build plate-111 along the parallel axis-113 to the build plate); selectively curing the resin while the build plate is positioned in a build zone defined between a stage and a radiant energy apparatus, using an application of radiant energy, from the radiant energy apparatus ([0023], the build plate-111 is positioned between the stage/platform -111 and the projector-115) , in a specific pattern so as to define the geometry of a cross-sectional layer of the component (Figure 3 and 5, [0063]-[0064],  object body defining the geometry of the cross sectional layer is in contact with the layer-303for selective curing operation); moving the stage relatively apart from the build plate in a z-direction  so as to separate the component from the build surface (Figure 3); translating  cleaning apparatus to remove material that remains on the build surface (wiper-123, [0050]).
Teicher discloses that the build plate is translating laterally but does not explicitly discloses that the cleaning apparatus could be movable along the direction of the build plate and the rearrangement of the wiper/scraper’s initial position on the opposite side of the build plate. Further regarding the limitation, in the same filed of endeavor pertaining to the 3D manufacturing art, Ferguson discloses that the wiper/scraper is capable of translational i.e. an axis parallel to the build plate on a second side of the build plate through actuation of a second actuator positioned on a second side of the build plate  to remove material that remains on the build plate, (Figure 2A-2B, [0035]-[0036]). Therefore, the translational motion enables the scraper to move the scraper so the initial position of the scraper could be translated to the opposite side of the build plate.
It would have been obvious for one ordinary skilled in the art to modify One  teachings of Teicher with Ferguson teaching of the wiper’s motion to the opposite of  the build plate for the purpose of  producing the desired structure in the three dimensional printing process
Further Teicher discloses the repeating the steps of depositing, defining, curing, moving, and cleaning for a plurality of layers until the component is completed (Figure 10).
Teicher discloses the claimed invention except for the duplication of the steps. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate depositing, defining, curing, moving, and cleaning for a plurality of layers , since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the claimed steps for the purpose of complete production of the object. 
Further Teicher explicitly did not disclose the leveling of the resin. In the related field of endeavor of 3D printing, Kritchman discloses a material depositor and a roller apparatus-16 that translates above the build plate from an initial position on a lateral side of the build plate (Figure 1a,d, [0054].
It would be obvious for one ordinary skilled in the art to combine the Teicher teaching of the wiper by the teaching of the roller of Kritchman for the purpose of levelling the material and prepare it for the next layer of the material.
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teicher et. al.. (US 20170157848 ) in view of Ferguson (US 20170057177) as applied to claim 29 above, and further in view of El-Siblani et. al. (US 20120195994).
Regarding Claim 30, Teicher discloses a method for producing a component layer-by-layer, but fails to disclose that a non-stick film is applied to the build surface. In the same field of endeavor pertaining to the art of three dimensional printing object, El-Siblani discloses that the substrate is provided with a film or coating ([0065]).
Further, the coating used by Siblani is PTFE ([0084]), which is also same as in the specification ([0027, specification]).  
It would have been obvious at the time of applicant invention was made to combine the teaching of Teicher with that of the substrate provided with film/coating taught by Siblani for the purpose of easily removing the component/object from the surface.
Regarding claim 31, Teicher discloses material remains on the build plate includes uncured resin ([0040]). El-Siblani discloses that the substrate is provided with a film or coating ([0065]). Further, the coating used by Siblani is PTFE ([0084]), which is also same as in the specification ([0027, specification]).  
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teicher et. al.. (US 20170157848 ) in view of Ferguson (US 20170057177) as applied to claim 29 above, in view of El. Siblani (US 20150231831, hereinafter SIblani’831)  and Brunermer et. al. (US 20170120536).
Regarding claim 32, Teicher discloses cleaning apparatus remove the material from the build plate as discussed in the rejection of Claim 29, but fails to disclose the build plate with a tilt actuator. In the same field of endeavor pertaining to the art of three dimensional printing, Siblani’831 discloses a tilt actuator-66 attached to the build plate-57 (Figure 1c-d, [0076]). 
It would be obvious for one ordinary skilled to modify the teaching of Teicher with that of the tilt actuator taught by Siblani’831 or the purpose of having greater degrees of freedom to tilt the build plate.
Further, Siblani’831 did not specifically teach that the tilt actuator is utilized to remove debris off the build plate. In the same field of endeavor pertaining to the field of 3 d printing, Brunermer et. al.  discloses a trough  at the periphery of the build surface (Figure 2, [0034]).
It would be obvious to modify the teaching of a tilt actuator taught by combination of Tiecher and SIblani’831 with the trough of Brunermerfor the purpose of easily removing the debris from the build surface.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teicher et. al.. (US 20170157848 )  in view of Ferguson (US 20170057177) in view of Kritchman (US 2009304952) and Brunermer et. al. (US 20170120536).
Regarding Claim 33, Teicher discloses method for producing a component layer-by-layer, comprising the steps of: depositing a radiant-energy-curable resin on a build plate which includes at least a portion which is transparent (Figure 1, transparent substrate/build plate-111, [0048], Substrate 111 is transparent to curing radiation for solidifying liquid materials used in fabricating the object); selectively curing the resin while the build plate is positioned in a build zone defined between a stage above the build plate ([0023], the build plate-111 is positioned between the stage/platform -111 and the projector-115) and a radiant energy apparatus below the build plate, using an application of radiant energy, from the radiant energy apparatus (Figure 1), in a specific pattern so as to define a geometry of a cross-sectional layer of the component; moving the build plate and the stage relatively apart so as to separate the component from the build plate (Figure 3 and 5, [0063]-[0064],  object body defining the geometry of the cross sectional layer is in contact with the layer-303for selective curing operation); and repeating the steps of depositing, defining, curing, moving, and cleaning for a plurality of layers until the component is complete (Figure 10).
 Further Teicher explicitly did not disclose the leveling of the resin. In the related field  of endeavor of 3 D printing, Kritchman discloses a material depositor and a roller apparatus-16 that translates above the build plate from an initial position on a lateral side of the build plate (Figure 1a,d, [0054]).
It would be obvious for one ordinary skilled in the art to combine the Teicher teaching of the wiper by the teaching of the roller of Kritchman for the purpose of levelling the material and prepare it for the next layer of the material
Further, the combination of Teicher and Kritchman is silent to collecting excess resin in a trough. In the same field of endeavor related to three dimensional printing, Brunermer discloses a trough to collect excess resin which is positioned adjacent to the sides of the build plate, wherein the trough is defined between a lateral surface of the build plate and a peripheral wall of the build plate (Figure 2, [0034], trough- to collect excess particulate). 
It would be obvious for one ordinary skilled in the art to modify Teicher’s cleaning apparatus/wiper with that of the trough situated at the specific location taught by Brunermer for the purpose of removing the excess material and recycling it for the next cycle ([0006]).
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teicher et. al.. (US 20170157848 ), Ferguson (US 20170057177) in view of Kritchman (US 2009304952) and Brunermer et. al. (US 20170120536) as applied in above in Claim 33, further in view of Vermuelen et. al. (US 20200282645)  and El. Siblani (US 20150231831, hereinafter SIblani’831).
Regarding claim 34, Teicher, Kritchman and Brunermer combination teach all the limitations of Claim 33, but did not disclose that the build plate is supported by a pivot and tilt actuator. In the same field of endeavor pertaining to the art, Vermuelen discloses pivot and actuator to support the build plate-35 (Figure5, actuator-34 [0095]). 
It would be obvious for one ordinary skilled in the art to combine the teachings of Teicher, Kritcman and Brunermer with that of the pivot and actuator taught by Vermuelen for the purpose of actuating the movement of build plate with precision.
Further, Vermuelen did not disclose tilt actuator, in the same filed of endeavor pertaining to the art of 3d printing Siblani’831 disclose tilt actuator-66 (Figure 1c-1d, [0053]).
It would be obvious for one ordinary skilled to modify the teaching of the above combination with that of the tilt actuator taught by Siblani’831 or the purpose of having greater degrees of freedom to tilt the build plate.
Further, regarding the limitation that build plate is actuated with the tilt actuator to encourage to debris slide off the build plate Siblani’831 did not specifically teach that the tilt actuator is utilized to remove debris off the build plate., Brunermer et. al.  discloses a trough  at the periphery of the build surface (Figure 2, [0034]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBJANI ROY/Examiner, Art Unit 1741